Title: From George Washington to David Ross, Jr., October 1781
From: Washington, George
To: Ross, David, Jr.

                        
                            
                             c. October 178l
                        

                  
                  To answer the queries of Mr RossTo determine respecting Horses in possession of the enemy—these may be considered in points of view.
                  1stDragoon Horses.2Officers horses—by purchase—actually taken in Action—& those taken, or stolen from Citizens.To see in what manner the Officers of the American Army can be most benefitted by the preemption in the Capitulation—they being under Marching orders.
                  Also how—& to what extent Goods in the Cloathier’s and Qr Masters departmt can be provided for the army under the Articles of Capitulation.
                  
               